Exhibit 10.2

     SIXTH AMENDMENT TO
CREDIT AND SECURITY AGREEMENT

     SIXTH AMENDMENT TO CREDIT AND SECURITY AGREEMENT, executed on the ____ day
of May, 2008, to be effective on the ____ day of May, 2008 (the "Effective
Date"), by and among Blonder Tongue Laboratories, Inc., a Delaware corporation
(the "Borrower"), Blonder Tongue Investment Company, a Delaware corporation
("BTIC"), National City Business Credit, Inc., an Ohio corporation (the
"Lender"), and National City Bank, a national banking association, as the Issuer
(the "Issuer") (this "Sixth Amendment").



W I T N E S S E T H:



     WHEREAS, pursuant to that certain Credit and Security Agreement, effective
December 29, 2005, by and among the Borrower, BDR Broadband, LLC, a Delaware
limited liability company ("BDR"), the Guarantors party thereto, the Lender and
the Issuer, as amended by that certain (i) First Amendment to Credit and
Security Agreement, effective March 30, 2006, by and among the Borrower, BDR,
the Guarantors party thereto, the Lender and the Issuer, (ii) Letter Agreement,
dated September 11, 2006, by and among the Borrower, BDR, the Guarantors party
thereto, the Lender and the Issuer, (iii) Letter Agreement, dated November 8,
2006, by and among the Borrower, BDR, the Guarantors party thereto, the Lender
and the Issuer, (iv) Letter Agreement, dated December 1, 2006, by and among the
Borrower, BDR, the Guarantors party thereto, the Lender and the Issuer, (v)
Letter Agreement, dated December 15, 2006, by and among the Borrower, BDR, the
Guarantors party thereto, the Lender and the Issuer, (vi) Second Amendment to
Credit and Security Agreement, effective December 15, 2006, by and among the
Borrower, BDR, the Guarantors party thereto, the Lender and the Issuer (the
"Second Amendment"), (vii) Letter Agreement, dated May 1, 2007, by and among the
Borrower, the Guarantors party thereto, the Lender and the Issuer, (viii) Third
Amendment to Credit and Security Agreement, effective August 8, 2007, by and
among the Borrower, the Guarantors party thereto, the Lender and the Issuer, and
(ix) Fourth Amendment to Credit and Security Agreement, effective November 7,
2007, by and among the Borrower, the Guarantors party thereto, the Lender and
the Issuer, and (x) Fifth Amendment to Credit and Security Agreement, effective
March 28, 2008, by and among the Borrower, the Guarantors party thereto, the
Lender and the Issuer, (as amended, the "Credit Agreement"), the Lender, among
other things, extended to the Borrower (a) a revolving credit facility in the
aggregate principal amount not to exceed Seven Million Five Hundred Thousand and
00/100 Dollars ($7,500,000.00) and (b) a term loan facility in the original
principal amount of Three Million Five Hundred Thousand and 00/100 Dollars
($3,500,000.00);

     WHEREAS, the Borrower desires to amend certain provisions of the Credit
Agreement, and the Lender and the Issuer desire to permit such amendments
pursuant to the terms and conditions set forth herein.

     NOW, THEREFORE, in consideration of the premises contained herein and other
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:

 

 

--------------------------------------------------------------------------------



1.          All capitalized terms used herein which are defined in the Credit
Agreement shall have the same meaning herein as in the Credit Agreement unless
the context clearly indicates otherwise.

2.          Section 6.5(b) of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:

(b)      Not permit EBITDA to be less than: (i) negative Two Hundred Sixty
Thousand and 00/100 Dollars (-$260,000.00) calculated as of April 30, 2008, for
the period beginning April 1, 2008, through and including April 30, 2008, (ii)
One Hundred Thousand and 00/100 Dollars ($100,000.00) calculated as of May 31,
2008, for the period beginning May 1, 2008, through and including May 31, 2008,
and (iii) Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) calculated
as of June 30, 2008, for the period beginning June 1, 2008, through and
including June 30, 2008.

3.          The provisions of Section 2 and Sections 4 through and including 6
of this Sixth Amendment shall not become effective until the Lender has received
the following, each in form and substance acceptable to the Lender:

(a)      this Sixth Amendment, duly executed by each Loan Party, the Lender and
the Issuer;

(b)      an amendment/waiver fee in the amount of Ten Thousand and 00/100
Dollars ($10,000.00);

(c)      payment of all costs and expenses including, without limitation,
reasonable attorneys' fees and disbursements incurred by the Lender on its
behalf or on behalf of the Issuer in connection with this Sixth Amendment; and

(d)      such other documents as may be reasonably requested by the Lender.

4.          Pursuant to Section 6.5(a) of the Credit Agreement, BTL agreed,
among other things, to maintain a Fixed Charge Coverage Ratio (for BTL and its
Subsidiaries on a consolidated basis) of not less than 1.10 to 1.00 calculated
as of the last day of the fiscal quarter ending December 31, 2007, for the
period equal to the four (4) consecutive fiscal quarters then ending. BTL has
informed the Lender that BTL will not maintain a Fixed Charge Coverage Ratio
(for BTL and its Subsidiaries on a consolidated basis) of not less than 1.10 to
1.00 calculated as of the last day of the fiscal quarter ending December 31,
2007, for the period equal to the four (4) consecutive fiscal quarters then
ending. Please be advised that, effective March 28, 2008, the Lender hereby
waives the requirement that BTL maintain a Fixed Charge Coverage Ratio (for BTL
and its Subsidiaries on a consolidated basis) of not less than 1.10 to 1.00

 



- 2 -



--------------------------------------------------------------------------------

calculated as of the last day of the fiscal quarter ending December 31, 2007,
for the period equal to the four (4) consecutive fiscal quarters then ending.

5.          Pursuant to Section 6.5(a) of the Credit Agreement, BTL agreed,
among other things, to maintain a Fixed Charge Coverage Ratio (for BTL and its
Subsidiaries on a consolidated basis) of not less than 1.10 to 1.00 calculated
as of the last day of the fiscal quarter ending March 31, 2008, for the period
equal to the four (4) consecutive fiscal quarters then ending. BTL has informed
the Lender that BTL will not maintain a Fixed Charge Coverage Ratio (for BTL and
its Subsidiaries on a consolidated basis) of not less than 1.10 to 1.00
calculated as of the last day of the fiscal quarter ending March 31, 2008, for
the period equal to the four (4) consecutive fiscal quarters then ending. Please
be advised that the Lender hereby waives the requirement that BTL maintain a
Fixed Charge Coverage Ratio (for BTL and its Subsidiaries on a consolidated
basis) of not less than 1.10 to 1.00 calculated as of the last day of the fiscal
quarter ending March 31, 2008, for the period equal to the four (4) consecutive
fiscal quarters then ending.

6.         Pursuant to Section 6.5(b) of the Credit Agreement, BTL agreed, among
other things, not to permit EBITDA to be less than Three Hundred Twenty-Five
Thousand and 00/100 Dollars ($325,000.00) for the period beginning March 1,
2008, through and including March 31, 2008. BTL has informed the Lender that
EBITDA will be less than Three Hundred Twenty-Five Thousand and 00/100 Dollars
($325,000.00) for the period beginning March 1, 2008, through and including
March 31, 2008. Please be advised that the Lender hereby waives the requirement
that EBITDA not be less than Three Hundred Twenty-Five Thousand and 00/100
Dollars ($325,000.00) for the period beginning March 1, 2008, through and
including March 31, 2008.

7.         Each Loan Party hereby reconfirms and reaffirms all representations
and warranties, agreements and covenants made by it pursuant to the terms and
conditions of the Credit Agreement and the Other Documents, except as such
representations and warranties, agreements and covenants may have heretofore
been amended, modified or waived in writing in accordance with the Credit
Agreement or the Other Documents, as applicable.

8.         Each Loan Party acknowledges and agrees that, except for such
documents, instruments or agreements that were released in connection with the
Second Amendment, each and every document, instrument or agreement, if any,
which at any time has secured payment of the Obligations including, but not
limited to, (i) the Credit Agreement, (ii) Blocked Account Agreements, (iii)
each Guaranty, (iv) the Pledge Agreements, (v) the Intellectual Property
Security Agreement, (vi) the Mortgage, (vii) the Lease Assignment, and (vii) all
UCC-1 financing statements executed in connection therewith, hereby continue to
secure prompt payment when due of the Obligations.

9.          Each Loan Party hereby represents and warrants to the Lender that
(i) such Loan Party has the legal power and authority to execute and deliver
this Sixth Amendment; (ii) the officers of such Loan Party executing this Sixth
Amendment have each been duly authorized to execute and deliver this Sixth
Amendment and all other documents executed in connection herewith and bind such
Loan Party with respect to the provisions hereof and thereof; (iii) the
execution and delivery hereof by such Loan Party and the performance and
observance by such









- 3 -



--------------------------------------------------------------------------------

Loan Party of the provisions hereof and all other documents executed or to be
executed herewith, do not violate or conflict with the organizational documents
of such Loan Party or any Law applicable to such Loan Party or result in a
breach of any provision of or constitute a default under any other agreement or
instrument or order, writ, judgment, injunction or decree to which such Loan
Party is a party or by which it is bound or to which it is subject; and (iv)
this Sixth Amendment and all other documents executed or to be executed by such
Loan Party in connection herewith constitute valid and binding obligations of
such Loan Party in every respect, enforceable in accordance with their
respective terms.

10.       Each Loan Party represents and warrants that (i) except as set forth
in Section 4 through and including 6, no Event of Default exists under the
Credit Agreement or the Other Documents, nor will any occur as a result of the
execution and delivery of this Sixth Amendment or the performance or observance
of any provision hereof, (ii) the Schedules attached to and made a part of the
Credit Agreement are true and correct as of the date hereof and there are no
modifications or supplements thereto and (iii) it presently has no claims or
actions of any kind at Law or in equity against the Lender arising out of or in
any way relating to the Credit Agreement or the Other Documents.

11.       Each reference to the Credit Agreement that is made in the Credit
Agreement or any other document executed or to be executed in connection
therewith shall hereafter be construed as a reference to the Credit Agreement as
amended hereby.

12.        The agreements contained in this Sixth Amendment are limited to the
specific agreements contained herein. Except as amended hereby, all of the terms
and conditions of the Credit Agreement shall remain in full force and effect.
This Sixth Amendment amends the Credit Agreement and is not a novation thereof.

13.        This Sixth Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts each of which, when
so executed, shall be deemed an original, but all such counterparts shall
constitute but one and the same instrument.

14.       This Sixth Amendment shall be governed by, and shall be construed and
enforced in accordance with, the Laws of the Commonwealth of Pennsylvania
without regard to the principles of the conflicts of law thereof. Each Loan
Party hereby consents to the jurisdiction and venue of the Court of Common Pleas
of Allegheny County, Pennsylvania and the United States District Court for the
Western District of Pennsylvania with respect to any suit arising out of or
mentioning this Sixth Amendment.



[INTENTIONALLY LEFT BLANK]



 



- 4 -



--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto, by their officers thereunto duly
authorized, have executed this Agreement as of the day and year first above
written to be effective on the Effective Date.

BORROWER:

Blonder Tongue Laboratories, Inc.

By: /s/ Eric Skolnik                      
Name: Eric Skolnik
Title: Chief Financial Officer

GUARANTOR:

Blonder Tongue Investment Company

By: /s/ Eric Skolnik                       
Name: Eric Skolnik
Title: Chief Financial Officer

LENDER:

National City Business Credit, Inc., as Lender

By:   /s/ Todd W. Milenius                 
Name: Todd W. Milenius
Title:  Vice-President

ISSUER:

National City Bank, a national banking association, as Issuer

By:      /s/ Todd W. Milenius                 
Name: Todd W. Milenius
Title:  Vice-President

 

--------------------------------------------------------------------------------

    Acknowledgment            STATE OF NEW JERSEY        )              )   
SS:  COUNTY OF      Middlesex   )     


     On this, the 14th day of May, 2008, before me, a Notary Public, the
undersigned officer, personally appeared Eric Skolnik who acknowledged
himself/herself to be the Chief Financial Officer of Blonder Tongue
Laboratories, Inc., a Delaware corporation (the "Company"), and that he/she as
such officer, being authorized to do so, executed the foregoing instrument for
the purposes therein contained by himself/herself as such officer on behalf the
Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.



/s/ Michael P. Censoplano
Notary Public





My Commission Expires: November 09, 2009



 

--------------------------------------------------------------------------------

    Acknowledgment            STATE OF NEW JERSEY        )              )   
SS:  COUNTY OF      Middlesex   )     


     On this, the 14th day of May, 2008, before me, a Notary Public, the
undersigned officer, personally appeared Eric Skolnik who acknowledged
himself/herself to be the Chief Financial Officer of Blonder Tongue Investment
Company, a Delaware corporation (the "Company"), and that he/she as such
officer, being authorized to do so, executed the foregoing instrument for the
purposes therein contained by himself/herself as such officer on behalf the
Company.

IN WITNESS WHEREOF, I hereunto set my hand and official seal.



/s/ Michael P. Censoplano
Notary Public





My Commission Expires: November 09, 2009



 

--------------------------------------------------------------------------------